DETAILED ACTION
	This final Office action is in response to the amendment filed March 10, 2022 by which claims 1, 7, 8, and 14 were amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is noted that all remaining claims are rejected, since they depend directly or indirectly from a rejected independent claim, even though they do not separately contain any Section 112 rejections.
Claims 1, 8, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the” rear retaining 1, 8, and 14) and any of the structure of the system itself.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7; 8-13; and 14-20 are (newly) rejected, based on the amendment filed March 10, 2022, under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,863,963 (Hardy ‘963) in view of U.S. Patent No. 6,142,316 (Harbour et al. ‘316).
With respect to claim 1, Hardy ‘963 discloses a product management display system (see Figure 58) comprising a tray (12) having a front end (at 674), a rear end (unnumbered - the end to the left in Figure 58), and a floor (unnumbered - the horizontal bottom portion in Figure 58) configured to support a plurality of product (not shown - similar to 70 in Figure 3), wherein the floor includes a plurality of grooves (696, 696), and wherein the floor defines a rounded end portion (along numeral 672) at a front end of the tray; a plurality of divider walls (18), wherein each divider wall (18) of the plurality of divider walls separates the tray into a product dispensing row (from left to right in Figure 58); and a forward retaining member (at numeral 680 in Figure 58), wherein the forward retaining member (at numeral 680 in Figure 58) extends between a pair of forward support posts (at numerals 684), wherein the forward retaining member (at numeral 680 in Figure 58) and the pair of forward support posts (at numerals 684) are formed as a unitary component, wherein the forward retaining member and the pair of forward support posts are transparent (i.e., “clear” - see column 18, line 1), and wherein the unitary forward retaining member (680) and the pair of forward support posts (684, 684) are configured to engage (via 694) the tray; with respect to claim 2, wherein the forward retaining member (680) is curved (see Figure 58); with respect to claim 3, wherein the forward retaining member (680) and the pair of forward support posts (684) are formed with respect to claim 4, wherein the pair of forward support posts (684) are straight (see Figure 58); with respect to claim 5, wherein the dividers include a plurality of support columns (see Figure 58 - unnumbered); with respect to claim 6, wherein the plurality of grooves (696, 696) are evenly spaced; with respect to claim 7, further comprising at least pusher mechanism (not shown in Figure 58 - similar to 14 shown in Figure 1) configured to move product toward the front end of the tray (12) within the product dispensing row.
With respect to claim 8, Hardy ‘963 discloses the product management display system, as advanced above, comprising: the tray (12) having the front end, as advanced above, the rear end, as advanced above, and the floor configured to support a plurality of product, wherein the floor includes a plurality of grooves (696, 696), and wherein the floor defines the rounded end portion (along 672), as advanced above, at the front end of the tray; the plurality of divider walls (18), as advanced above, wherein each divider wall of the plurality of divider walls separates the tray into a product dispensing row as advanced above; the forward retaining member (680), as advanced above, wherein the forward retaining member extends between the pair of forward support posts (684, 684), as advanced above, wherein the forward retaining member (680) and the pair of forward support posts (684) are formed as the unitary component (see Figure 58)t, wherein the forward retaining member and the pair of forward support posts are transparent, as advanced above, and wherein the unitary forward retaining member (680) and the pair of forward support posts (684) are configured to engage (via 694), as advanced above, the tray (12) ; and a plurality of pusher mechanisms (not shown - as at 14 in Figure 1 - a plurality are shown in Figure 13) configured to move product toward the front end of the tray within the product dispensing rows; with respect to claim 9, wherein the forward retaining member is curved, as advanced above; with respect to claim 10, wherein the forward retaining member (680) and the pair of forward support posts (684) are formed separately (see Figure 58) from the tray and the dividers; with respect to claim 11, wherein the pair of forward support posts are straight (see Figure 58); with respect to claim 12, wherein the dividers include a plurality of support columns (unnumbered - see Figure 58); with respect to claim 13, wherein the plurality of grooves (696, 696) are evenly spaced.
With respect to claim 14, Hardy ‘963 discloses the product management display system comprising: the tray having the front end, the rear end, and the floor configured to support a plurality of product, as advanced above, wherein the floor includes the plurality of grooves, as advanced above, and wherein the floor defines the rounded end portion at a front end of the tray, as advanced above; the plurality of divider walls, as advanced above, wherein each divider wall of the plurality of divider walls separates the tray into a product dispensing row; the forward retaining member, as advanced above, wherein the forward retaining member extends between the pair of forward support posts, as advanced above, wherein the forward retaining member and the pair of forward support posts are transparent, and wherein the unitary forward retaining member and the pair of forward support posts are configured to engage the tray, as advanced above; and at least one pusher mechanism, as advanced above, configured to move product toward the front end of the tray within the product dispensing rows; with respect to claim 15, wherein the pair of forward support posts are formed as the unitary component, as advanced above; with respect to claim 16, wherein the forward retaining member is curved, as advanced above; with respect to claim 17, wherein the forward retaining member and the pair of forward support posts are formed separately from the tray and the dividers, as advanced above; with respect to claim 18, wherein the pair of forward support posts are straight, as advanced above; with respect to claim 19, wherein the with respect to claim 20, wherein the plurality of grooves are evenly spaced, as advanced above.
The claims differ from Hardy ‘963 in requiring: (a) the forward retaining member to extend beyond the rounded end portion (claims 1, 8, and 14), and (b) a rear retaining member, wherein the rear retaining member extends between a pair of rearward support posts (claims 1, 8, and 14).
Harbour et al. ‘316 teach a system (see Figure 16) comprising a forward retaining member (134) that extends beyond (see right end of Figure 8) a rounded end portion (at 26) of the tray, and a rear retaining member (unnumbered - see right, rear side of perspective view Figure 2, the horizontally extending portion of the back U-shaped back wall portion at numeral 20) wherein the rear retaining member extends between a pair of rearward support posts (unnumbered - see right, rear side of perspective view Figure 2, the right and left vertically extending portions of the U-shaped back wall portion at numeral 20).
With respect to (a) and (b), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the forward retaining member (680) of Hardy ‘963 as extending beyond the rounded end portion (at 672), as well as providing the rear the retaining members and posts, as taught by Harbour et al. ‘316 (where 134 extends beyond 26), for increased support and stability of the product held therein. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new grounds of 1, 8, and 14, incorporating language pertaining to the rear retaining member and the pair of rearward support posts.
It is noted that Applicant has not separately argued the previous Section 103, but has simply indicated the references of “Hardy and Harbour fail to disclose, teach, or suggest the additional limitations” (see middle of page 6 of the “Remarks”) of the rear retaining member and the pair of rearward support posts.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571)272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                            


March 16, 2022